PER CURIAM.
The appealed order is affirmed, except insofar as the judge addressed the question of maximum medical improvement and the existence of any permanent impairment. It was not necessary for the judge to address these matters to resolve the claim, and they were not within the scope of the issues presented for adjudication. The judge thus should not have entered a ruling as to these matters. See e.g., Scott Smith Oldsmobile v. Hoffard, 415 So.2d 886 (Fla. 1st DCA 1982); Central Oil v. Campen, 390 So.2d 191 (Fla. 1st DCA 1980). The maximum medical improvement and permanent impairment determinations are therefore stricken from the appealed order, and as amended the order is affirmed.
ZEHMER, C.J., and ALLEN and WEBSTER, JJ., concur.